In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit dated September 1,1981 in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to practice by this court on March 31, 1954. The petitioner charges respondent with professional misconduct,.including, converting to his own use $3,000 from the sale of a client’s property; converting a $3,000 escrow fund to his own use from the sale of another client’s property; failing to communicate with his client, and failing to co-operate with the grievance committee in its investigation of alleged complaints. The respondent states in his affidavit that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implication of submitting his resignation; and he acknowledges that he could not successfully defend himself against all the charges contained in the petition and supplemental petition in this proceeding. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law effective forthwith. Mollen, P. J., Hopkins, Damiani, Titone and Mangano, JJ., concur.